

113 S1741 IS: Military Savings Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1741IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Under Secretary of Defense (Comptroller) to carry out a pilot program to develop innovative consumer financial products that encourage savings and wealth-creation among members of the Armed Forces on active duty.1.Short titleThis Act may be cited as the
			 Military Savings Act of 2013.2.Consumer
			 financial products pilot program(a)In
			 generalThe Under Secretary of
			 Defense (Comptroller) shall carry out a 5-year pilot program to develop
			 innovative consumer financial products that encourage savings and
			 wealth-creation among members of the Armed Forces on active duty.(b)ObjectivesFinancial
			 products developed under this section may be designed to—(1)increase the rate of savings among
			 members of the Armed Forces on active duty by providing automatic deposit into a savings
			 account of special pay and allowances received by such a member, including
			 special pay and allowances received on account of the deployment of the member;(2)reduce the need for high-cost short-term
			 lending services by providing alternatives to members of the Armed Forces on active duty, such as
			 financial institutions providing an option for such members to receive
			 advances on their salary payments—(A)in a manner that permits such members to receive pay in
			 more frequent installments; and(B)under which any interest or fees on such advances—(i)does not exceed the rate described in section 987(b) of title 10, United
			 States Code; and(ii)adheres to the Affordable Small-Dollar Loan Guidelines
			 of the Federal Deposit Insurance Corporation;(3)address obstacles to traditional consumer
			 banking and lending for members of the Armed Forces with limited credit history; and(4)otherwise
			 encourage savings and wealth-creation among members of the Armed Forces on active duty.(c)No exacerbation
			 of credit overextensionThe
			 pilot program carried out under this section shall be carried out in a manner that does not exacerbate the incidence of credit overextension among
			 members of the Armed Forces.(d)Implementation(1)Selection of
			 military installationsThe
			 Under Secretary shall select at least 10 military installations on which to
			 implement the pilot program.(2)Incorporation
			 into operating agreementsA financial institution
			 seeking to begin operating on a military installation
			 selected by the Under Secretary under paragraph (1), or seeking to renew an
			 agreement to operate on such an installation, shall—(A)agree to offer the
			 consumer financial products developed under this section; and(B)notify members of the Armed Forces  that are customers of
			 the institution about the availability of the consumer financial products
			 developed under this section.(e)ConsultationIn developing consumer financial products
			 under this section, the Under Secretary shall consult with Federal banking
			 regulators with expertise in depository institutions, Federal agencies with
			 experience regulating financial products, and consumer and military service
			 organizations with relevant financial expertise.(f)Independent
			 evaluation(1)In
			 generalNot later than the date that is 2 years after the date of the enactment of this Act,
			 and annually thereafter until the end of the pilot program, the Under Secretary
			 shall contract for an independent evaluation of the pilot program carried out
			 under this section. Such evaluation shall—(A)include the
			 degree to which the pilot program succeeded in the goals of increasing usage of
			 savings products, programs, and tools among members of the Armed Forces on active duty; and(B)be conducted
			 by a contractor with knowledge of consumer financial products and experience in
			 the evaluation of such products.(2)ReportAfter each evaluation carried out pursuant
			 to paragraph (1), the Under Secretary shall submit to the
			 Committees on Armed Services and Banking, Housing, and Urban Affairs of the
			 Senate and the Committees on
			 Armed Services and Financial Services of the House of Representatives  a report containing all findings and conclusions made by the contractor in
			 conducting the evaluation.(g)Expansion of
			 pilot programNotwithstanding
			 subsection (a), the Under Secretary may expand the pilot program, including
			 extending the duration of the program and expanding the program to make it a
			 nationwide program, to the extent determined appropriate by the Under Secretary,
			 if the Under Secretary determines that such expansion is expected to—(1)improve the rates
			 of savings among members of the Armed Forces and their families; or(2)decrease the need
			 for members of the Armed Forces and their families to rely on payday lenders without
			 exacerbating credit overextension.(h)Financial
			 institution definedIn this section, the term financial institution means an
			 insured depository institution (as defined in section 3(c)(2) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(c)(2))) or a credit union.